UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2349


In re: RODNEY DANIEL MCLEOD,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:05-cr-00059-TDS-1)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Rodney Daniel McLeod, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rodney Daniel McLeod petitions for a writ of mandamus seeking an order to

quash his federal conviction. We conclude that McLeod is not entitled to mandamus

relief.

          Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought, In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988), and may not be used as a substitute for

appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). McLeod fails

to show a right to the relief sought, Moussaoui, 333 F.3d at 517; First Fed. Sav. & Loan

Ass’n, 860 F.2d at 138.

          The relief sought by McLeod is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   PETITION DENIED




                                            2